Exhibit 10.2

DESTINATION XL GROUP, INC.

2006 INCENTIVE COMPENSATION PLAN

AND

2013-2016 LONG-TERM INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

Agreement

1. Grant of Option. DESTINATION XL GROUP, INC., a Delaware corporation (the
“Company”), hereby grants, as of May 28, 2013 (“Date of Grant”), to «First_Name»
«Last_Name» (the “Optionee”) an option (the “Option”) to purchase up to
«NQ_Shares» shares of the Company’s common stock, $.01 par value per share (the
“Shares”), at an exercise price per share equal to $5.04 (the “Exercise Price”).
The Option shall be subject to the terms and conditions set forth herein. The
Option was granted as part of the Awards issued under the Company’s 2013-2016
Long-Term Incentive Plan (the “Plan”) pursuant to the 2006 Incentive
Compensation Plan, as amended (the “2006 Compensation Plan”), both of which are
incorporated herein for all purposes. The Option is a Non-Qualified Stock
Option, and not an Incentive Stock Option. At this time, 51% of the Option is
subject to shareholder approval at the Company’s annual meeting scheduled for
August 1, 2013. If approval is not obtained, 51% of the Option shall be
cancelled and you will receive instead a grant of a right to receive cash
subject to the same vesting schedule in accordance with Section 5(e) of the
Plan. The Optionee hereby acknowledges receipt of copies of the Plan and the
2006 Compensation Plan and agrees to be bound by all of the terms and conditions
hereof and thereof and all applicable laws and regulations.

2. Definitions. Unless otherwise provided herein, terms used herein that are
defined in the Plan and not defined herein shall have the meanings attributed
thereto in the Plan. To the extent terms used herein are not defined herein or
in the Plan, then those words shall have the meanings attributed to them in the
2006 Compensation Plan.

3. Exercise Schedule.

a) Except as otherwise provided in Section 6 of this Agreement, 50% of the
Option is part of your Time-Based Vesting Amount and shall vest and become
exercisable in accordance with Section 6(a) of the Plan and 50% of the Option is
part of your Performance-Based Vesting Amount and shall vest and become
exercisable in accordance with Section 6(b) of the Plan. To the extent that the
Option has become exercisable with respect to a percentage of Shares as provided
in the Plan, the Option may thereafter be exercised by the Optionee, in whole or
in part, at any time or from time to time prior to the expiration of the Option
as provided herein.

b) There may be an acceleration of the exercisability of the Option, but only as
set forth in Sections 6(a), 6(b) and 6(d) of the Plan, as applicable.

c) Upon the termination of the Optionee’s Continuous Service with the Company
and its Related Entities, any unvested portion of the Option shall terminate and
be null and void, except as set forth in the Plan or as may otherwise be
determined by the Committee in writing in its sole discretion.

d) In the event that Optionee has a Termination of Employment after FYE 2014 and
before FYE 2015, and such Termination of Employment was for any reason other
than: (A) by the Company without Justifiable Cause; (B) by the Participant for
Good Reason; or (C) by reason of the Participant’s



--------------------------------------------------------------------------------

death, Disability or Retirement, then in addition to any other remedy that may
be available to the Company in law or equity, and as pursuant to Optionee’s
employment agreement, if any, Optionee also shall be required to pay to the
Company, immediately upon written demand by the Committee or the Board, any
Gains resulting from Optionee’s exercise of the Option.

4. Method of Exercise. The vested portion of this Option shall be exercisable in
whole or in part as referenced in Section 3 hereof by written notice which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised, and such other representations and
agreements as to the holder’s investment intent with respect to such Shares as
may be required by the Company pursuant to the provisions of the Plan. Such
written notice shall be signed by the Optionee and shall be delivered in person
or by certified mail to the Secretary of the Company. The written notice shall
be accompanied by payment of the Exercise Price. This Option shall be deemed to
be exercised after both (a) receipt by the Company of such written notice
accompanied by the Exercise Price (except in the case of a cashless exercise or
a net share settlement, both as defined below) and (b) arrangements that are
satisfactory to the Committee in its sole discretion have been made for
Optionee’s payment to the Company of the amount, if any, that is necessary to be
withheld in accordance with applicable Federal or state withholding
requirements. No Shares shall be issued pursuant to the Option unless and until
such issuance and such exercise shall comply with all relevant provisions of
applicable law, including the requirements of any stock exchange upon which the
Shares then may be traded.

5. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee: (a) cash;
(b) check; (c) to the extent permitted by the Committee, with Shares owned by
the Optionee, or the withholding of Shares that otherwise would be delivered to
the Optionee as a result of the exercise of the Option (i.e., a net-share
settlement); (d) pursuant to a “cashless exercise” procedure, by delivery of a
properly executed exercise notice together with such other documentation, and
subject to such guidelines, as the Committee shall require to effect an exercise
of the Option and delivery to the Company by a licensed broker acceptable to the
Company of proceeds from the sale of Shares, or (e) such other consideration or
in such other manner as may be determined by the Committee in its absolute
discretion.

6. Termination of Option.

a) Except as otherwise required to comply with Section 6 (b)(iv) or Section 6
(d) of the Plan, any unexercised portion of the Option shall automatically and
without notice terminate and become null and void at the time of the earliest to
occur of the following:

(i) unless the Committee otherwise determines in writing in its sole discretion,
three months after the date on which the Optionee’s Continuous Services is
terminated other than by reason of (A) by the Company or a Related Entity for
Justifiable Cause, (B) a Disability of the Optionee as determined by a medical
doctor satisfactory to the committee, or (C) the death of the Optionee;

(ii) immediately upon the termination of the Optionee’s Continuous Service by
the Company or a Related Entity for Justifiable Cause;

(iii) twelve months after the date on which the Optionee’s Continuous Service is
terminated by reason of a Disability as determined by a medical doctor
satisfactory to the Committee;

(iv) (A) twelve months after the date of termination of the Optionee’s
Continuous Service by reason of death of the Optionee, or, if later, (B) three
months after the date on which the Optionee shall die if such death shall occur
during the one year period specified in Section 6(a)(iii) hereof, or

(v) the tenth anniversary of the date as of which the Option is granted.

 

2



--------------------------------------------------------------------------------

b) If a Participant’s Continuous Service terminates after FYE 2014 and on or
before FYE 2016, by reason of the Participant’s death or Disability, or by the
Company without Justifiable Cause or by the Participant for Good Reason, or
terminates by reason of the Participant’s Retirement after FYE 2013 and on or
before FYE 2016, then the portion (the “Post-Termination Contingent Vesting
Portion”) of the Participant’s Option that is part of the Participant’s
Performance-Based Vesting Award that was not vested as of the date of the
termination of the Participant’s Continuous Service and that may vest after the
date of such termination pursuant to Section 6(b)(iv)(A)(2), 6(b)(iv)(B) or
6(b)(iv)(C)(2) shall not be forfeited as a result of such termination. Instead,
if the Post-Termination Contingent Vesting Portion vests on or before FYE 2016
pursuant to the provisions of Section 6(b)(iv)(A)(2), 6(b)(iv)(B) or
6(b)(iv)(C)(2), then notwithstanding the provisions of Section 6(a) above, the
Post-Termination Contingent Vesting Portion of the Option shall not terminate
until 90 days after the date on which the Post-Termination Contingent Vesting
Portion vests. If the Post-Termination Contingent Vesting Portion does not vest
on or before FYE 2016, then the Post-Termination Contingent Vesting Portion
shall automatically terminate on FYE 2016. Similarly, if the Participant’s
Continuous Service is terminated by the Company without Justifiable Cause or by
the Participant for Good Reason, or by reason of the Participant’s death or
Disability, and a Change in Control occurs within 6 months after such
termination, then notwithstanding any provision of this Agreement to the
contrary, the Option shall not be deemed to have previously terminated and the
provisions of Section 6(d) shall apply with respect to the Option.

c) The Option (regardless of whether vested) shall be forfeited immediately in
the event Optionee leaves employment with Company and its Related Entities
during fiscal year 2015 other than for termination without Justifiable Cause,
resignation for Good Reason, death, Disability or Retirement.

7. Transferability. Unless otherwise determined by the Committee, the Option
granted hereby is not transferable otherwise than by will or under the
applicable laws of descent and distribution, and during the lifetime of the
Optionee the Option shall be exercisable only by the Optionee, or the Optionee’s
guardian or legal representative. In addition, the Option shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the Option shall not be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, negotiate, pledge or
hypothecate the Option, or in the event of any levy upon the Option by reason of
any execution, attachment or similar process contrary to the provisions hereof,
the Option shall immediately become null and void. The terms of this Option
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.

8. No Rights of Stockholders. Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares
purchasable or issuable upon the exercise of the Option, in whole or in part,
prior to the date of exercise of the Option.

9. No Right to Continued Employment. Neither the Option nor this Agreement shall
confer upon the Optionee any right to continued employment or service with the
Company.

10. Law Governing. This Agreement shall be governed in accordance with and
governed by the internal laws of the State of Delaware.

11. Interpretation / Provisions of Plan Control. This Agreement is subject to
all the terms, conditions and provisions of the Plan and the 2006 Compensation
Plan, including, without limitation, the amendment provisions thereof, and to
such rules, regulations and interpretations relating to the Plan and the 2006
Compensation Plan adopted by the Committee as may be in effect from time to
time. If and to

 

3



--------------------------------------------------------------------------------

the extent that this Agreement conflicts or is inconsistent with the terms,
conditions and provisions of the Plan and the 2006 Compensation Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.
The Optionee accepts the Option subject to all of the terms and provisions of
the Plan, the 2006 Compensation Plan and this Agreement. The undersigned
Optionee hereby accepts as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan, the
2006 Compensation Plan and this Agreement, unless shown to have been made in an
arbitrary and capricious manner.

12. Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at 555 Turnpike Street, Canton, MA
02021, or if the Company should move its principal office, to such principal
office, and, in the case of the Optionee, to the Optionee’s last permanent
address as shown on the Company’s records, subject to the right of either party
to designate some other address at any time hereafter in a notice satisfying the
requirements of this Section.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the 15th
day of July, 2013.

 

COMPANY: DESTINATION XL GROUP, INC., a Delaware corporation By:     Name:  
David A. Levin Title:   President, CEO

The Optionee acknowledges receipt of a copy of the Plan and the 2006
Compensation Plan, and represents that he or she has reviewed the provisions of
the Plan, the 2006 Compensation Plan and this Agreement in their entirety, is
familiar with and understands their terms and provisions, and hereby accepts
this Option subject to all of the terms and provisions of the Plan, the 2006
Compensation Plan and this Agreement. The Optionee further represents that he or
she has had an opportunity to obtain the advice of counsel prior to executing
this Agreement.

 

    OPTIONEE: Dated:                         By:           «First_Name»
«Last_Name»

 

4